Case 1:17-cv-03936-TWP-MPB Document 140 Filed 04/19/19 Page 1 of 1 PageID #: 1686



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

                                                )
  COMMON CAUSE INDIANA,                         )
                                                )
                 Plaintiff,                     )
                                                )       Case No. 1:17-cv-3936-TWP-MPB
                 v.                             )
                                                )
  CONNIE LAWSON, in her official capacity )
  as Secretary of State of Indiana, J. BRADLEY )
  KING, in his official capacity as Co-Director )
  of the Indiana Election Division, and         )
  ANGELA M. NUSSMEYER, in her official )
  capacity as Co-Director of the Indiana        )
  Election Division,                            )
                                                )
                 Defendants.                    )


                                        Notice of Appearance

          I am admitted to practice in this Court, and I appear in this case as one of the counsel for

  the plaintiff.

  April 19, 2019



                                                          Stevie J. Pactor
                                                          ACLU OF INDIANA
                                                          1031 E. Washington St.
                                                          Indianapolis, IN 46202
                                                          317/635-4059
                                                          spactor@aclu-in.org

                                                          Attorney for Plaintiff




                                                    1
